Though not in compliance with the rule requiring that a bill of exception which complains of the receipt in evidence of a dying declaration must state that all the predicate relied upon for admission of the declaration was set forth in the bill, appellant insists that his Bills Nos. 3 and 4 should, nevertheless, be considered.
As pointed out in the original opinion, the rule stated has been in force in this State for nearly a half century. We are unwilling to now deviate therefrom. However, when we look to the court's charge, in which he required a finding by the jury of the existence of all the fact-elements necessary to authorize the introduction in evidence of a dying declaration, before giving consideration thereto, we are unable to reach the *Page 167 
conclusion that error is reflected by the admission in evidence of the dying declarations.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.